Cite as 2014 Ark. 424

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-818

JOHN CHAD GRIFFIN                                 Opinion Delivered October   9, 2014
                               APPELLANT
                                                  MOTION TO WITHDRAW AS
V.                                                ATTORNEY ON DIRECT APPEAL


STATE OF ARKANSAS
                                  APPELLEE        MOTION GRANTED.


                                       PER CURIAM


       Appellant pled guilty to first degree murder and was sentenced to life imprisonment.

An appeal from the judgment has been lodged in this court. Griffin is represented by Timothy

Beckham, a full-time public defender, who now asks that he be relieved as counsel on the

ground that he is ineligible for compensation for services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel affirms that he is a full-time

public defender with a full-time, state-funded secretary. Under these circumstances, he is not

entitled to be paid for services in this appeal, and his request to be relieved is well founded.

See Williamson v. State, 2013 Ark. 1 (per curiam).

       We grant Beckham’s motion to be relieved, and we appoint attorney Joseph K. Luebke

to represent Griffin. Our clerk is directed to set a new briefing schedule for the appeal.